In the Missouri Court of Appeals
                          Eastern District
                                      DIVISION TWO

STATE OF MISSOURI,                             )   No. ED100154
                                               )
          Plaintiff/Respondent,                )   Appeal from the Circuit Court
                                               )   of the City of St. Louis
v.                                             )
                                               )
DONNELL RIVERS,                                )   Honorable Michael P. David
                                               )
          Defendant/Appellant.                 )   Filed: September 2, 2014


                                         Introduction

          Donnell Rivers (Appellant) appeals from the trial court’s judgment entered upon

a jury verdict convicting him of first-degree murder, three counts of first-degree assault,

four counts of armed criminal action and one count of unlawful use of a weapon. We

affirm.

                             Factual and Procedural Background

          The State charged Appellant with first-degree murder, three counts of first-degree

assault, four counts of armed criminal action, one count of unlawful use of a weapon, one

count of second-degree burglary and one count of misdemeanor stealing. The evidence

presented at trial, viewed in the light most favorable to the verdict, is as follows.

          Larazus Baber (Baber) and Cynthia Williams (Williams) lived together in a one-

bedroom apartment on St. Louis Avenue. Appellant, whose nicknames were “Four” and
“Fo,” stayed in an apartment with his brother and mother, Eunice Rivers (Rivers),

directly across from Baber and Williams. The two apartments faced each other. Baber’s

and Williams’s living room and bathroom were situated in the front of the apartment

while the bedroom was in the back corner of the apartment.

       On December 19, 2010, Baber left the apartment around 8:00 p.m. to pick up

Williams from work. When they returned to the apartment, Baber saw Appellant run

from the doorway of their apartment and duck into Rivers’s apartment. Baber’s and

Williams’s door was forced open, the furniture was moved around, and their television,

game console and some knickknacks were missing. When they exited the apartment,

Rivers’s door was open and Baber could see his television sitting on Rivers’s couch.

Williams called the police, who responded to the scene. Police officers knocked on

Rivers’s door in an attempt to arrest Appellant but Rivers refused to open the door or to

cooperate with the police. The police placed a wanted for second-degree burglary on

Appellant.

       Later that evening, Baber’s friend Carlos Rogers (Rogers) and Williams’s friend

Wanda Rodgers (Rodgers) came to the apartment. The friends were sitting in the living

room talking and socializing when they heard people arguing outside.

       Rodgers and Rogers each testified they were familiar with Appellant, whom they

knew as Fo, had spoken with him prior to that evening, and they recognized Appellant’s

voice as being one of the persons yelling outside.

       Baber testified he heard two people arguing outside and recognized the voices as

belonging to Appellant and Rivers. Baber testified he had regular contact with Appellant,

seeing him practically every day, and had spoken with him in the past. Once the yelling




                                             2
started, Baber went into the bathroom and looked out the window. Baber saw Rivers and

Appellant with two other people standing outside between the two apartments. Appellant

was pacing. Baber watched as Appellant walked up to Baber’s and Williams’s living

room window, looked through a broken part of the blinds and then backed up. Baber

then saw Appellant’s arm and the tip of a gun barrel. Baber yelled for everyone to get

down and Appellant began shooting inside the apartment. During the shooting, Baber

stayed in the bathroom while Rodgers and Rogers hid in the kitchen.

       Baber testified he saw Williams coming toward him after the shooting started.

Baber stated the shots then changed direction, moving from the front of the apartment to

the side towards the bedroom window. While Appellant was moving around the side of

the house, Williams, who was in the bedroom, said, “Oh, baby, I’m hit,” to Baber.

Williams died from a single gunshot wound to the chest and abdomen.

       The jury convicted Appellant of first-degree murder, three counts of first-degree

assault, four counts of armed criminal action and one count of unlawful use of a weapon,

and acquitted him of burglary and stealing. The court sentenced Appellant to life without

the possibility of probation or parole for murder and fifteen years’ imprisonment for each

of the remaining eight counts, with each sentence to be served consecutively. This appeal

follows.

                                        Discussion

                                Sufficiency of the Evidence

       In his first point, Appellant argues the State failed to present sufficient evidence to

support his conviction for first-degree murder, in that the evidence did not support a

reasonable inference that Appellant deliberated or coolly reflected for any length of time




                                             3
before shooting into the apartment. Appellant asserts the evidence only supports an

inference that he was acting out of the influence of a violent anger or passion.

           On review of a challenge to the sufficiency of the evidence, this Court is limited

to determining whether the evidence was sufficient for a reasonable person to find

Appellant guilty beyond a reasonable doubt. State v. Rousan, 961 S.W.2d 831, 841 (Mo.

banc 1998). We view the evidence, and all reasonable inferences drawn therefrom, in the

light most favorable to the verdict. Id. It is the jury’s duty to assess the reliability,

credibility, and weight of the witness’s testimony. State v. Giles, 949 S.W.2d 163, 166

(Mo. App. W.D. 1997).

           A person commits first-degree murder when he “knowingly causes the death of

another person after deliberation upon the matter.” Section 565.020.1.1 Deliberation is

defined as “cool reflection for any length of time no matter how brief[.]” Section

565.002(3). Deliberation occurs when the actor has time to think and intends to kill the

victim for any period of time, no matter how short. State v. Hudson, 154 S.W.3d 426,

429 (Mo. App. S.D. 2005). Deliberation may be inferred from the circumstances

surrounding the crime, including when there is evidence of a prolonged struggle, multiple

wounds or repeated blows. Id.

           The evidence indicated that on the night of the shooting, Baber had identified

Appellant as the person who had burglarized his home, the police went to Rivers’s home

to arrest Appellant, and the police placed a wanted for Appellant in connection with the

burglary. Shortly before the shooting, Appellant was outside the apartment arguing with

Rivers. During the argument, Appellant stopped pacing, walked over to Baber’s and

Williams’s apartment, looked into the apartment through a broken part in the living room
1
    All statutory references are to RSMo 2006, unless otherwise indicated.


                                                       4
blinds, backed up, and began shooting into the apartment. Appellant moved from the

front of the apartment, along the side of the building to the bedroom where he continued

to shoot. The manner in which Appellant fired multiple shots at the victims from

different locations denotes cool reflection. Furthermore, the events leading up to the

shooting create a reasonable inference that Appellant acted with the intent to seek

revenge or silence the victims. The State produced sufficient evidence from which a

reasonable trier of fact could find Appellant guilty beyond a reasonable doubt of first-

degree murder. Appellant’s Point I is denied.

                                  Exclusion of Evidence

       In his second point, Appellant argues the trial court erred in granting the State’s

objection and in excluding evidence at trial related to Baber’s dispute with Williams’s

husband, Duke.

       During his cross-examination of Baber, Appellant sought to question Baber about

his encounters with Duke to show that Baber had “ongoing disputes with other people.”

The court allowed Appellant to make an offer of proof regarding this evidence. Baber

testified that while he was living with Williams, she was married to Duke. Baber stated

he knew Duke and that he used to hang out with him. Baber testified that months before

the shooting, Duke broke Baber’s windshield. Baber denied they had a “feud” following

the incident and that Duke never returned after Baber called the police. The court

sustained the State’s objection to the testimony.

       Appellant argues the trial court erred because the evidence was relevant and

material to show that Baber had an ongoing dispute with Duke and that “Duke was a

suspect of this shooting considering his previous destruction of property at their




                                             5
apartment.” Appellant contends he was prejudiced by the exclusion of this evidence

because it deprived him of the full opportunity to present his defense that Baber had

violent ongoing disputes with others who would have motive to commit this shooting.

       The trial court has broad discretion in the determination of the admissibility of

evidence and we will not reverse the court’s ruling absent an abuse of discretion. State v.

Mozee, 112 S.W.3d 102, 105 (Mo. App. W.D. 2003). The trial court abuses its discretion

“when its ruling is clearly against the logic of the circumstances before it and when the

ruling is so arbitrary and unreasonable as to shock our sense of justice and indicate a lack

of careful consideration.” State v. McGowan, 184 S.W.3d 607, 610 (Mo. App. E.D.

2006). We review the trial court’s admission or exclusion of evidence for prejudice and

not mere error, and will affirm the court’s ruling unless it was so prejudicial that it

deprived the defendant of a fair trial. Mozee, 112 S.W.3d at 105.

       “To be admissible, evidence that another person had an opportunity or motive for

committing the crime for which a defendant is being tried must tend to prove that the

other person committed some act directly connecting him with the crime.” Rousan, 961
S.W.2d at 848. The evidence must directly connect the other person with the corpus

delicti and tend clearly to point to someone other than the accused as the guilty person.

Id. “‘Disconnected and remote acts, outside the crime itself cannot be separately proved

for such purpose; and evidence which can have no other effect than to cast a bare

suspicion on another, or to raise a conjectural inference as to the commission of the crime

by another, is not admissible.’” Id. quoting State v. Umfrees, 433 S.W.2d 284, 287 (Mo.

banc 1968).




                                              6
       The evidence that Duke had broken Baber’s windshield months before the

shooting did not prove that Duke committed any act connecting him to the murder and

did not constitute a direct connection between Duke and the murder. The windshield

incident was a disconnected, remote act that did nothing but cast a bare suspicion on

Duke. There was no evidence that Duke engaged in any act directly connecting him to

the shooting. The trial court did not err in excluding this evidence. Appellant’s Point II

is denied.

                                        Conclusion

       The judgment of the trial court is affirmed.



                                             _____________________________
                                             Sherri B. Sullivan, P.J.

Mary K. Hoff, J., and
Philip M. Hess, J., concur.




                                             7